Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, fig. 5 of Lee (US 6,023,188) teaches a voltage converter circuit, comprising: a first input node [at POS]; a second input node [at NEG]; a first output node [at VPp]; a second output node [at VPn]; one or more charge pumps configured to convert a first input voltage [Vdd] supplied to the first input node up to a first output voltage [VPp] and to convert a second input voltage [GND] supplied to the second input node down to a second output voltage [VPn]; and a control circuit [that controlling MUX1 and MUX2] to control an operation of the one or more charge pumps in accordance with a first operation mode (fig. 5B) and a second operation mode (fig. 5C). The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including wherein, in the first operation mode, the control circuit is configured to supply the first input voltage to the first input node, leave the second input node floating, and supply the first output voltage to the first output node, and wherein, in the second operation mode, the control circuit is configured to supply the second input voltage to the second input node, leave the first input node floating, and supply the second output voltage to the second output node, 
Regarding claims 2-18, these claims are allowed since they depend on claims above.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896